DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 1/27/2021, with respect to 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn based on the Examiner Amendment to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Barney on 2/10/2021.

The application has been amended as follows: 

1. (Currently Amended) An image forming apparatus comprising: 
an image forming device that forms an image on a sheet; 
a network interface; and 
at least one controller configured to: 

set the network interface to a first mode based on a fact that it is designated that the network interface is connected to the Internet for use, and set the network interface to a second mode based on a fact that it is designated that the network interface is connected to an intranet for use, 
wherein, the network interface outputs, in the second mode, a signal for starting power supply to the image forming device 

12. (Currently Amended) A method for controlling an image forming apparatus comprising: 
an image forming device that forms an image on a sheet; 
a network interface; and 
at least one controller, the method comprising: 
analyzing data obtained via the network interface and, based on a result of the analysis, outputting an instruction to start power supply to the image forming device, and 
setting the network interface to a first mode based on a fact that it is designated that the network interface is connected to the Internet for use, and setting the network interface to a second mode based on a fact that it is designated that the network interface is connected to an intranet for use, 
wherein, the network interface outputs, in the second mode, a signal for starting power supply to the image forming device

13. (Cancelled).

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/Primary Examiner, Art Unit 2672